         Case 4:19-cv-02877 Document 11 Filed on 08/26/19 in TXSD Page 1 of 1




                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

JOHN DUFFY,                                         §
         Plaintiff,                                 §
                                                    §
v.                                                  §       CIVIL ACTION NO. H-19-2877
                                                    §
CONOCOPHILLIPS and                                  §
CONOCOPHILLIPS COMPANY,                             §
        Defendants.                                 §

                                             DISMISSAL ORDER

           Pursuant to the Stipulation of Dismissal With Prejudice [Doc. # 10], it is hereby

ORDERED that this case, in which Defendant has not yet filed an Answer, is

DISMISSED WITHOUT PREJUDICE.

           SIGNED at Houston, Texas, this 26th day of August, 2019.




                                                           NAN Y F. ATLAS
                                                  SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2019\2877DO.wpd   190826.1045
